     Case 2:17-cv-00953-TLN-DMC Document 121 Filed 04/12/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL LEE THORNBERRY,                            No. 2:17-CV-0953-TLN-DMC-P
12                       Plaintiff,
13            v.                                        ORDER
14    J. BAL, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42 U.S.C.

18   § 1983. Before the Court is Plaintiff’s motion for the Court to consider his objections to the Court’s

19   findings and recommendations as timely. ECF No. 120. The Court issued amended findings and

20   recommendations on March 16, 2021, recommending that the District Judge grant Defendants’

21   motion for summary judgment. ECF No. 119. Plaintiff’s objections were due March 30, 2021. He

22   did not file them until April 6, 2021. Due to the ongoing COVID-19 pandemic, the Court will

23   consider Plaintiff’s objections timely.

24                  IT IS SO ORDERED.

25   Dated: April 12, 2021
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
